  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

----------------------------------X
KEVIN BRANDEL, Individually and on
Behalf of all Others Similarly
Situated
                                         18-CV-3721 (KAM)(PK)
       Plaintiff,

-against-

SIBANYE GOLD LIMITED, NEAL
FRONEMAN, and CHARL KEYTER

       Defendants.
----------------------------------X
----------------------------------X
LESTER HEUSCHEN, JR., Individually
and on Behalf of all Others
Similarly Situated
                                         18-CV-3721 (KAM)(PK)
       Plaintiff,

-against-

SIBANYE GOLD LIMITED, NEAL
FRONEMAN, and CHARL KEYTER

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

   ORDER CONSOLIDATING CASES AND APPOINTING LEAD PLAINTIFFS AND
                          CO-LEAD COUNSEL

            WHEREAS, the above-captioned securities class actions

(the “Securities Class Actions”) have been filed against defendants

Sibanye Gold Limited and certain of its officers and directors,

alleging violations of the federal securities laws;

            WHEREAS, Rule 42(a) of the Federal Rules of Civil


                                   1
Procedure provides that a court may order all actions consolidated

if they involve “common issues of law or fact.” Fed. R. Civ. P.

42(a). The Securities Class Actions involve common legal and

factual issues; thus, efficiency and consistency will result from

their consolidation. See Fed. R. Civ. P. 42(a);

          WHEREAS, pursuant to the Private Securities Litigation

Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A)(i), on

June 27, 2018, a notice was issued to potential class members of

the action informing them of their right to move to serve as lead

plaintiff within 60 days of the date of the issuance of said

notice;

          WHEREAS, on August 27, 2018, Plaintiffs John Butto,

Edward Luschei, and Wolfgang and Christa Petran (“Movants”) moved

the Court to: (1) consolidate the related actions; (2) appoint

Movants as Lead Plaintiffs; and (3) approve Movants’ selection of

The Rosen Law Firm, P.A. and Pomerantz LLP as Co-Lead Counsel;

          WHEREAS, the PSLRA provides, inter alia, that the most-

adequate plaintiff to serve as lead plaintiff is the person or

group of persons that has either filed a complaint or has made a

motion in response to a notice and has the largest financial

interest in the relief sought by the Class and satisfies the

requirements of Fed. R. Civ. P. 23;

          WHEREAS, 15 U.S.C. § 78u-4(a)(3)(B) provides, inter alia,

that as soon as practicable after the decision on consolidation is

                                 2
rendered, the Court shall appoint the most adequate plaintiffs as

lead plaintiffs for the consolidated actions; and

           WHEREAS, the Court finding that Movants have the largest

financial interest in this action and prima facie satisfy the

typicality and adequacy requirements of Fed. R. Civ. P. 23. See 15

U.S.C. § 78u-4(a)(3)(B)(iii)(I);

           IT IS HEREBY ORDERED THAT:

           The Securities Class Actions are consolidated for all

purposes, including, but not limited to, pretrial proceedings and

trial proceedings pursuant to Fed. R. Civ. P. 42(a);

           Pursuant to Section 21D(a)(3)(B) of the Exchange Act, 15

U.S.C. §78u-(a)(3)(B), Movants are appointed as Lead Plaintiffs for

the class as they have the largest financial interest in this

litigation and otherwise satisfy the requirements of Fed. R. Civ.

P. 23;

           Movants’ choice of counsel is approved and accordingly,

The Rosen Law Firm, P.A. and Pomerantz LLP are appointed as Co-Lead

Counsel;

           Co-Lead Counsel, after being appointed by the Court, shall

manage the prosecution of this litigation. Co-Lead Counsel is to

avoid duplicative or unproductive activities and is hereby vested by

the Court with the responsibilities that include, without

limitation, the following: (1) to prepare all pleadings; (2) to

direct and coordinate the briefing and arguing of motions in

                                   3
